186 F.2d 310
Horace E. THOMPSON, Former United States Collector of Internal Revenue for the District of Arkansas, Appellant,v.LITTLE ROCK GRAIN EXCHANGE.
No. 14247.
United States Court of Appeals Eighth Circuit.
December 26, 1950.

Appeal from the United States District Court for the Eastern District of Arkansas.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen. and James T. Gooch, U. S. Atty., Little Rock, Ark., for appellant.
Leonard L. Scott, Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court, 93 F. Supp. 571, dismissed, on stipulation of parties.